NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 8, 2013
                                Decided February 11, 2013

                                           Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 12‐2819

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 10‐CR‐30034‐WDS

KENNETH J. LEE,                                     William D. Stiehl,
    Defendant‐Appellant.                            Judge.

                                         O R D E R

        Kenneth Lee pleaded guilty in 2006 to mail fraud and failing to file tax returns. He
was sentenced to 41 months’ imprisonment and 3 years’ supervised release, and he was
ordered to pay roughly $586,000 in restitution to his victims. A condition of Lee’s
supervised release (which commenced in 2009) was that he make restitution payments, but
he failed to do so. He also attempted to commit identity theft and frequently traveled out of
state without permission. As a result, the government sought revocation of his supervised
release and, at the same time, petitioned for a writ of garnishment against a bank where Lee
held two accounts. The district court granted both requests, imposing 18 months’ of
reimprisonment and ordering Lee’s bank to turn over the money in his accounts for partial
satisfaction of the outstanding restitution. Lee then filed a notice of appeal pertaining
exclusively to the garnishment, but his appointed attorney has concluded that the appeal is
No. 12‐2819                                                                                Page 2

frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). Lee has not
responded to counsel’s submission. See CIR. R. 51(b).   

        As an initial matter, we note that appellate counsel was not required to comply with
the Anders procedures in moving to withdraw. Garnishment proceedings are civil, not
criminal, see United States v. Kollintzas, 501 F.3d 796, 800 (7th Cir. 2007), and civil litigants
normally do not have the right to appointed counsel, Romanelli v. Suliene, 615 F.3d 847, 851
(7th Cir. 2010); Johnson v. Doughty, 433 F.3d 1001, 1019 (7th Cir. 2006). Counsel recognizes
this fact but explains that he filed an Anders brief anyway because the garnishment was
instituted within Lee’s criminal case. But garnishment proceedings remain a civil matter,
even when brought under a criminal case number, see United States v. Lee, 659 F.3d 619,
620–21 (7th Cir. 2011); Kollintzas, 501 F.3d at 800, and we have never recognized a right to
counsel in such proceedings. Accordingly, we grant counsel’s motion to withdraw. 

        We also conclude that Lee’s appeal is frivolous. In the district court, he contested the
garnishment of a $48,000 bank account he had opened in the name “Corporate Enterprise
Land Trust.” He said this account contained payments from unidentified customers for
unspecified goods that he possessed but had not yet delivered; this money, he argued, must
be refunded to those customers rather than distributed as restitution. But the Federal Debt
Collection Procedures Act allows the government to garnish “property . . . in which the
debtor has a substantial nonexempt interest and which is in the possession, custody, or
control of a person other than the debtor.”1 28 U.S.C. § 3205(a). Bank records show—and
Lee has never denied—that he was the only person authorized to access the money in the
Corporate Enterprise Land Trust account and that he treated it like a personal account: He
used it to buy himself a Cadillac and to pay for life insurance, and he repeatedly withdrew
cash and transferred money from the account into his (acknowledged) personal bank
account. A person who denies having a substantial interest in property that the government
seeks to garnish has the burden of proving his lack of interest. United States v. Santee Sioux
Tribe of Neb., 254 F.3d 728, 733 (8th Cir. 2001). Lee’s assertion that customers have paid him
for goods in his possession fails to meet that burden; the customers (if, indeed, there are
customers) have a claim to the goods, and Lee has a claim to the purchase money in the
account. In any event, to the degree Lee is disclaiming an interest in the money and
attempting to assert the rights of putative third‐party claimants, the statutory scheme does
not assign him that role. See Grede v. Bank of N.Y. Mellon, 598 F.3d 899, 902–03 (7th Cir. 2010);
Santee Sioux Tribe of Neb., 254 F.3d at 734–35. Any third party with a claim on the money in


       1
        As Lee was told in the notice of garnishment, a judgment debtor can elect to have
certain property, such as a car, exempted. 28 U.S.C. § 3014; 11 U.S.C. § 522(d). Lee made no
election, and in any case his bank account would not have qualified.
No. 12‐2819                                                                            Page 3

the account was free to participate in the garnishment proceedings as an “interested
person,” Kollintzas, 501 F.3d at 801–02, but none did.

      The judgment of the district court is summarily AFFIRMED. The government’s
pending motion to dismiss this appeal is DENIED as moot.